Citation Nr: 1538794	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  06-17 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for discoid lupus erythematosus, and a disability rating in excess of 10 percent for folliculitis of the facial area, facial scars, and acne prior to September 25, 2009, and in excess of a combined total 30 percent disability rating for discoid lupus erythematosus and folliculitis of the facial area, facial scars, and acne thereafter, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1975 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued a 10 percent disability rating for folliculitis of the facial area.  

This matter was previously before the Board in July 2009, when the Board reopened a claim for service connection for discoid lupus and remanded it and the claim for an increased rating for folliculitis for additional development.  

Subsequently, in an August 2011 rating decision, the RO granted service connection for discoid lupus, with a 10 percent disability rating, effective November 4, 2004.  

Also, in an October 2011 decision, the Board continued a 10 percent disability rating for folliculitis prior to September 25, 2009, and granted a 30 percent disability rating for it thereafter.

Following the October 2011 Board decision, the Veteran appealed only the Board's denial of entitlement to higher ratings for folliculitis to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the Board's decision as to a disability rating in excess of 10 percent for folliculitis, prior to September 25, 2009, and a disability rating in excess of 30 percent for folliculitis, for the appeal period, only and remanding those matters to the Board for further proceedings consistent with the joint motion.  In June 2013, the Board remanded the matter for further development.

In the meantime, in a December 2011 rating decision, the RO initiated a combined 30 percent disability rating for both discoid lupus and folliculitis, effective September 25, 2009.

In November 2013, the Board subsequently denied ratings in excess of 10 percent each for discoid lupus and folliculitis, prior to September 25, 2009, and in excess of a combined 30 percent disability rating thereafter.

In an April 2015 Court Memorandum Decision, the Court vacated and remanded the November 2013 Board decision for further adjudication consistent with its decision, to include taking actions consistent with the March 2013 joint motion for partial remand.

In July 2015, the Veteran submitted additional evidence and argument in support of his claim on appeal.  This evidence was accompanied by a waiver of initial RO consideration of the evidence he submitted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that disability ratings in excess of 10 percent are warranted for each of his service-connected disabilities of discoid lupus and folliculitis, prior to September 25, 2009.  He further contends that a disability rating in excess of 30 percent total for the combined disabilities is warranted thereafter.

Pursuant to the April 2015 Court Memorandum decision (and March 2013 joint motion for partial remand), the Veteran's claim is referred for extraschedular consideration.  Pursuant to the March 2013 joint motion for remand, the Veteran's symptoms and functional impairment include, that due to his skin conditions (i) he is unable to remain outside for any lengthy period of time as exposure to sunlight and heat aggravates his skin condition and (ii) he withdraws socially and from family activities; and a (iii) September 2009 VA examiner's report noted that the Veteran's skin condition had "significant effects" on his employment.

Also, since the Board's last decision in November 2013, the AOJ has obtained new VA skin and scar examinations, in June 2015.  Thus, the AOJ must consider this evidence when reevaluating the Veteran's disability ratings. 

The Board also notes that while the claim was on appeal, the applicable rating criteria for skin disorders were revised effective October 23, 2008.  38 C.F.R. § 4.118 (2009); 73 Fed. Reg. 54,710 (Sept. 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. 73 Fed. Reg. 54,710 (Sept. 23, 2008).   In this case, the Veteran's claim was filed prior to October 23, 2008.  As such, the new regulations are inapplicable to his claim.  The Board also notes that the AOJ appears to have only applied the pre-October 2008 criteria in the assignment of the Veteran's ratings, as evidenced by the reasons and bases provided in the July 2010 and September 2013 so the AOJ should continue to only apply the pre-October 2008 rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the April 2015 Court Memorandum decision (and March 2013 joint motion for partial remand), the Veteran's claim is referred to the Director of Compensation Service for extraschedular consideration, to include consideration of the Veteran's reports of (i) being unable to remain outside for any lengthy period of time as exposure to sunlight and heat aggravates his skin condition and (ii) withdrawing socially and from family activities, as well as, consideration of (iii) the September 2009 VA examiner's report that the Veteran's skin condition had "significant effects" on his employment.

2.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  Since the last, September 2013 supplemental statement of the case, the AOJ has associated pertinent, new records with the claims file, including a June 2015 VA examination.  The AOJ should consider all evidence associated with the record since the September 2013 supplemental statement of the case, to specifically include the June 2015 VA examination.  The AOJ is advised that only the pre-October 2008 rating criteria are applicable.  

If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

